           Case 1:20-cv-10839-LTS Document 23 Filed 01/22/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x
GIANNIS ANTETOKOUNMPO,
                                                                      No. 20 CV 10839-LTS
                                   Plaintiff,

                 -against-                                            ORDER OF DISMISSAL AS
                                                                      AGAINST VIKAS KUMAR
DAN DOFTON, et al.,

                                    Defendants.
-------------------------------------------------------x

                 The attorneys for the parties have advised the Court that this action has been or will

be settled as against a certain defendant only. Accordingly, it is hereby ORDERED that this action

is dismissed with prejudice as against Vikas Kumar and without costs to any party, but without

prejudice to restoration of the claims against the defendant if settlement is not achieved within

thirty (30) days of the date of this Order. If a party wishes to restore the claims or extend the time

within which they may be settled, the party must make a letter application before this thirty (30)-

day period expires.

                 The parties are advised that if they wish the Court to retain jurisdiction in this matter

for purposes of enforcing any settlement agreement, they must submit the settlement agreement to

the Court to be so ordered.

        SO ORDERED.

Dated: New York, New York
       January 22, 2021


                                                                       /s/ Laura Taylor Swain
                                                                       LAURA TAYLOR SWAIN
                                                                       United States District Judge




KUMAR - 30 DAY ORD                                         VERSION JANUARY 22, 2021                     1
